UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 27, 2010 (September 27, 2010) (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-02217 (Commission File Number) 58-0628465 (IRS Employer Identification No.) One Coca-Cola Plaza Atlanta, Georgia (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (404)676-2121 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01.Other Events. On September 27, 2010, The Coca-Cola Company (the “Company”) announced that the U.S. Federal Trade Commission and Canadian Competition Bureau have both cleared the Company’s proposed acquisition of the North American operations of Coca-Cola Enterprises Inc., subject to certain firewall protective measures with respect to its new distribution agreements with Dr Pepper Snapple Group, Inc. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference into this Item 8.01. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Exhibit99.1 Press Release issued by The Coca-Cola Company, dated September 27, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE COCA-COLA COMPANY (REGISTRANT) Date: September 27, 2010 By: /s/ Kathy N. Waller Name: Kathy N. Waller Title: Vice President and Controller EXHIBIT INDEX Exhibit No. Description Exhibit99.1 Press Release issued by The Coca-Cola Company, dated September 27, 2010.
